Title: William Strahan’s Account for Printing and Books, [13 September 1774]
From: Franklin, Benjamin
To: Strahan, William


We do not normally print accounts in extenso, but this one reveals enough about Franklin’s literary activities over an eighteen-month period to justify an exception.
 
Dr. Franklin
[Sept. 13. 1774.]
To Will. Strahan
1772.
  
    
      Decr.
      Sheet of Rules, 2 Reams
      PL
      2
      2
      
      
    
    
      
      Two Reams of Writing Medium [?] Paper for Do.
      PL
      2
      8
      
      
    
    
    
      
      Petit Code de la Raison Humaine,4sheets, No 500, @ 14s.
      PL
      
      2
      16
      
    
    
      
      Four Reams of Paper for Do.
      PL

      3
      
      
    
    
      
      Stitching Do. 50 of which in Marble Paper
      PL
      
      1
      5
      
    
    
      1773.
    
    
      FebruaryMassachusetts
      Votes of Freeholders of Boston,3½ sheets, No 500, @ 14s.
      
 
      2
      9
      
    
    
      
      3½ Reams of Paper for Do.
      
 
      2
      9
      
    
    
      June & Septr.
      Two Erratas for Petit Code; No 500, with Paper
      PL
      

      15
      
    
    
      1772.
    
    
      August 24.
      Every Man his own Vermin-killer
      charged toWF Aug 24:1772
      
      1 
      6
    
    
      
      Georgical Essays, 4 vols. sewed
      
      10
      
    
    
      
      Young’s Eastern Tour, 4 vols.
      1
      4
      
    
    
      
      Balance due on account of the Philadelphia Library Company
      91
      14
      6
    
    
      
      £110
      14
      
    
    
    
      
      True State of Proceedings Massachusetts
      
      11
      14
      
    
    
      
      
      
      122
      8
      
    
    
      
      Received Sept. 13. 1774. of Benj. Franklin Esqr the Contents of the above Bill in full.
      
      
      
    
    
      
      
      Will. Strahan
      
      
      
    
    
      Books sent to the Philadelphia Library Company, July 1772.
    
    
      
      
        
          
            Entd to Ly Co April 1773
            102
            18
            6
          
          
            Discount on Do. 5 per Cent.
            5
            3
            0
          
        
      
      
      
      
    
    
      
      97
      15
      6
    
    
      Do. sent Do. February 1774.
    
    
      
      
        
          
            Entd to Ly Co Apl 7. 1774
            98
            18
            0
          
          
            Discount on Do.
            4
            19
            0
          
        
      
      
      
      
    
    
      
      
      
      93
      19
      0
    
    
      
      
      
      191
      14
      6
    
    
      Received on act. June 11. 1772
      
      100
      0
      0
    
    
      
      
      Balance
      £ 91
      14
      6
    
    
      Printed for Dr. Franklin By Will. Strahan
    
    
      1774.
      
      
      £
      s.
      d.
    
    
      May
      True State of the proceedings respecting Massachusets Bay, 6 Sheets, No 500, @ £1  4  0 
      7
      4
      0
    
    
      
      For 6 Reams of Paper for Do. @ 12s.
      
      3
      12
      0
    
    
      
      For Title to Do. No 350, with Paper
      
      0
      18
      0
    
    
      
      
      
      £11
      14
      0
    
  
